           Case 1:20-cv-00361-NONE-JLT Document 1-11 Filed 03/09/20 Page 1 of 3


 1 Richard L. Stuhlbarg (1780631)
   richard.stuhlbarg@bowmanandbrooke.com
 2 BOWMAN AND BROOKE LLP
   970 W 190th Street, Suite 700
 3 Torrance, CA 90502
   Tel No: 310/ 380-6504
 4 Fax No: 310/ 719-1019
 5 Attorneys for Defendant
   FCA US, LLC
 6
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10 ANGELA P. SPEGAL, an                     )   CASE NO.: 2:20-at-248
   individual, and KRISTOPHER G.            )
11 HAIL, an individual;                     )   (Removed from California Superior Court,
                                            )   Kern County - Case No. BCV-20-100311)
12                       Plaintiffs,        )
                                            )
13           vs.                            )   FCA US LLC’S CERTIFICATION
                                            )   AND NOTICE OF INTERESTED
14 CJM AUTOMOTIVE GROUP,                    )   PARTIES [FED. R. CIV. P. 7.1]
   INC., a California Corporation;          )
15 FCA US, LLC, a Delaware Limited          )
   Liability Company, and DOES 1            )   Action Filed:     January 31, 2020
16 through 75, inclusive,                   )   Trial:            None
                                            )
17                       Defendants.        )
                                            )
18
19
20           Under Federal Rule of Civil Procedure 7.1(a), defendant FCA US, LLC
21 (“FCA”), through its counsel, hereby certifies that the following listed persons,
22 associations of persons, firms, partnerships, corporations (including parent
23 corporations) or other entities have (1) a financial interest in the subject matter in
24 this lawsuit or in a party to the proceeding; or (2) have a non-financial interest in
25 the subject matter or in a party that could be substantially affected by the outcome
26 of this proceeding.
27           FCA US, LLC is the Defendant and has a financial interest in the outcome of
28 this litigation. FCA US, LLC is a single member Delaware Limited Liability



     22187359v1                                 1
           Case 1:20-cv-00361-NONE-JLT Document 1-11 Filed 03/09/20 Page 2 of 3


 1 Company. Its sole member is FCA North American Holdings, LLC. FCA US,
 2 LLC is not publicly owned. FCA North American Holdings, LLC is a Delaware
 3 Limited Liability Company that is the sole member of FCA US, LLC. The sole
 4 member of FCA North American Holdings, LLC is Fiat Chrysler Automobiles,
 5 N.V.. Fiat Chrysler Automobiles, N.V., is a publicly traded company incorporated
 6 under the laws of the Netherlands.         Defendant CJM Automotive Inc., is a
 7 Defendant and has a financial interest in the outcome of this litigation. Angela P.
 8 Spegal is a Plaintiff and has a financial interest in the subject matter of this
 9 litigation. Kristopher G. Hail is a Plaintiff and also has a financial interest in the
10 subject matter of this litigation.
11 DATED: March 9, 2020                           BOWMAN AND BROOKE LLP
12
13                                         BY: /s/ Richard L. Stuhlbarg
                                               Richard L. Stuhlbarg
14                                             Attorneys for Defendant,
                                               FCA US, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     22187359v1                               2
           Case 1:20-cv-00361-NONE-JLT Document 1-11 Filed 03/09/20 Page 3 of 3


 1                                 PROOF OF SERVICE
                                   F.R.C.P. Rule 5(b)(2)(3)
 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
 4 Iofam employed in the County of Los Angeles, State of California. I am over the age
       18 and not a party to the within action; my business address is 970 West 190th
 5 Street, Suite 700, Torrance, CA 90502 and my e-mail address is:
 6 On March 9, 2020, I served the foregoing documents described as FCA US LLC’S
   CERTIFICATION AND NOTICE OF INTERESTED PARTIES [FED. R. CIV.
 7 P. 7.1] on all interested parties in this action by enclosing   a true copy     the
   original of them in an envelope addressed as follows:
 8
 9 Sharon E. Glassey, Esq.                    ATTORNEYS FOR PLAINTIFFS
   Christopher T. Smith, Esq.
10 Zachary H. Rankin, Esq.                    Tel: 858/ 207-6127
11 Glassey | Smith                            Fax: 858/ 263-0218
   9685 Via Excelencia, Suite 108             EM:
12 San Diego, CA 92126                        sharon@californiaconsumerattorneys.com
13                                            chris@californiaconsumerattorneys.com
                                              zac@californiaconsumerattorneys.com
14
15          BY MAIL (F.R.C.P. Rule 5(b)(2)): I served the documents by placing the
16   envelope for collection and mailing following our ordinary business practices. I am
     readily familiar with the firm's business practice for collecting and processing
17   documents for mailing. On the same day the document is placed for collection and
     mailing, it is deposited in the ordinary course of business with the United States
18   Postal Service in a sealed envelope with postage fully prepaid. I am aware that on
     motion of the party served, service is presumed invalid if the postal cancellation date
19   or postage date is more than 1 day after the date of deposit for mailing in affidavit.
20
         BY ELECTRONIC SERVICE (CCP 1010.6.(b)(6)): Based on an
21 agreement  of the parties to accept service by electronic transmission, I caused the
   documents to be sent to the addressees persons at the electronic notification listed
22 on the Service/Mailing List.
23 Executed on March 9, 2020, at Torrance, California.
24    (Federal) I declare that I am employed in the office of a member of the bar of this
25 court at whose direction the service was made.
26
27
28                                                        ELIZABETH VELASQUEZ



     22187359v1                                3
